DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
The information disclosure statement filed 04/12/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 52-61, 63-69 and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 13-16 and 18-19 of U.S. Patent No. 10,310,152. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of independent claims 52, 65, 71 from the instant invention are to be found in claims 1 and 14 of U.S. Patent No. 10,310,152 as listed in the table below. Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the claims of the instant application are anticipated by the claims of the patent 10,310,152, thereby the instant invention is not patentably distinct, where both inventions are similar as they are directed to an optical coating structure with a base layer; a reflector on the base layer; and profile elements on the base layer under the reflector, for imparting a desired color to an object when applied onto its surface.

Table shows the list of conflicting claims:
  Claims from the instant application 16382602
Claims from application 15562907 now patent 10,310,152
Claims 52, 65, 71.
Claims 1, 14. 
Claim 53. 
Claim 3.
Claim 54. 
Claim 4.
Claim  55.
Claim 5. 
Claim 56.
Claim 6.
Claim 57.
Claims 1,14.
Claim 58.
Claim 6.
Claim 59
Claim 7.
Claim 60.
Claim 8.
Claim 61.
Claim 9, 18.
Claim 63.
Claim 1, 14.
Claim 64. 
Claim 13.
Claim 66.
Claim 15.
Claim 67.
Claim 16.
Claim 68.
Claim 18.
Claim 69
Claim 19.



Claim Objections

The following claims are objected to because of the following informalities:a. The word "colour" in claim 63 should read “color” and “mould” in claim 66 should read “mold”. Please consider revising this phrase throughout the claims.
b. Claim 64 recites “articles of manufacture”, is unclear. Please consider revising and clarifying.
Specification
The abstract of the disclosure is objected to because “the range of 5 to 500 nm in size” , line 5 of PG PUB 2019/0243040 A1 should be “the range of 5 to 500 µm in size” . Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the size of the profile elements is significantly larger than the thickness of the reflector such that the reflector conforms to and follows the surface profile of the profile elements” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 52-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hooper et al. (US PUB 2015/0035269; herein after “Hooper”). 
Regarding claim 52, Hooper teaches an optical coating structure (an article 6, FIG. 2) that when applied to a surface of an object imparts a color to the object (i.e., the materials (object) may be chosen to provide a desired colour upon viewing, para. [0037]), the optical coating structure (6) comprising: a base layer (5); a reflector (1) on the base layer (as shown in FIGS. 1a-1b, One of the at least two layers (3, 4) may be in contact with a substrate (5), para. [0027]); and profile elements (2) on the base layer under the reflector (as shown in FIGS. 1a-1b), the profile elements having a surface profile (i.e., optical microstructures such as cones/depressions/dimples/pyramids/indentations, etc., see para. [0029]), the profile elements having a width and length which are each in the range of 5 to 500 μm in size (i.e., the size (width and length) of the optical microstructures (2) may be about 1 μm to 100 μm, para. [0032], [0033], [0045], [0048] and as shown in FIGS. 1-3), and being arranged in non-periodic manner (as in region 8) or periodic manner (as in region 7), (as shown in FIG. 2, para. [0048]), wherein the size of the profile elements (1 μm to 100 μm) is significantly larger than the thickness of the reflector such that the reflector conforms to and follows the surface profile of the profile elements (i.e., the at least two layers (3, 4) are each typically 10 nm to 500 nm thick, para. [0027], and the size of the optical microstructures (2) is about 1 μm to 100 μm [0032], as shown in FIGS. 1a-1b).
Hooper teaches each and every limitations of the claimed invention except for explicit teachings of the profile elements having a width and length which are each in the range of 5 to 500 μm in size.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include the size of the optical microstructures that is about 1 μm to 100 μm for the purpose of having the similar color effect to an object of the instant invention as claimed.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claim 53, Hooper as set forth in claim 52 above further teaches the profile elements have a height which is in the range of 1 to 5 μm (i.e., the depth (height) of the optical microstructures may be about 1 to 10 μm, para. [0032]).

Regarding claim 54, Hooper as set forth in claim 52 above further teaches the profile elements are a non-periodic array (region 8, FIG. 2) of micro-projections or micro-indentations of shallowly curved bumps (i.e., optical microstructures 2 such as cones/depressions/dimples/pyramids/indentations, etc., para. [0029] and [0046], FIG. 1a).

Regarding claim 55, Hooper as set forth in claim 52 above further teaches the reflector is a multilayer reflector, the multilayer reflector comprising layers (3, 4) of higher and lower refractive index materials (i.e., where n1 and n2 are different para. [0025] and  [0045], FIG. 1b).

Regarding claim 56, Hooper as set forth in claim 52 above further teaches the width and/or length of at least 50% of the profile elements (either regions 7 or 8 has about 50% od the microstructures, FIG. 2, para. [0030] and [0048]) is 10 to 100 times (i.e., the at least two layers (3, 4) are each typically 10 nm to 500 nm thick, para. [0027], and the size of the optical microstructures (2) is about 1 μm to 100 μm [0032], as shown in FIGS. 1a-1b).

Regarding claim 57, Hooper as set forth in claim 52 above further teaches the profile elements are shaped so that greater than 50% of the surface area is approximately normal to the incoming light when the light is incident at the normal to the plane of the surface and shaped so that greater than 30% of the surface area is approximately normal to the incoming light when the light is incident at an angle of up to 30 degrees (i.e., the surface of the multilayer presents regions of multilayer at normal incidence, and others at discrete angles, for example around 45°. As a result, the two colours combine to produce a uniform single colour appearance, para. [0003], also see para. [0031]).

Regarding claim 58, Hooper as set forth in claim 52 above further teaches at least 60% by area of the profile elements have a width and length which are each in the range of 5 to 100 μm in size (i.e., the microstructures are provided by a plurality of repeating three dimensional features, or irregularities, which are proud of the surface and arranged on a scale of about 1 µm to about 100 µm, independently, in width, depth and pitch (length), for example about 1 µm to about 50 µm, or about 1 µm to about 10 µm, para. [0033]).

Regarding claim 59, Hooper as set forth in claim 52 above further teaches the profile elements have a ratio of height and length dimensions between 1:2 and 1:100 (i.e. height (depth about 1 to 10 μm, para. [0032], and length (pitch) 1 to 50 μm, para. [0033], this a ratio is about 1:10).

Regarding claim 60, Hooper as set forth in claim 52 above further teaches the structure comprises a protection layer on the upper surface of the reflector, wherein the protection layer is a layer of poly(p-xylylene) polymer (i.e., the optical multilayer may be made from alternating layers (at least seven layers where upper layer as a protection layer) of silica and tantala (poly(p-xylylene) polymer), para. [0025] and [0026]).

Regarding claim 61, Hooper as set forth in claim 52 above further teaches the structure comprises an additional coating on the upper surface of the reflector which is configured to shift incident light towards a surface normal of the reflector (i.e., the optical multilayer may consist of at least seven layers (e.g., additional coatings), para. [0026], and one of the layers may be laid or deposited onto a substrate may consist of a glass (to shift incident light towards a surface normal of the reflector multilayer (1), para. [0027]).

Regarding claim 62, Hooper as set forth in claim 52 above further teaches a transparent top layer (glass) has been applied to the additional coating, wherein the top layer comprises a glass sheet, a cut crystal or a shaped element (i.e., one of the layers may be laid or deposited onto a substrate may consist of a glass, for example silica, para. [0027]).

Regarding claim 63, Hooper as set forth in claim 52 above further teaches the optical coating structure is incorporated on a surface of the object to impart a structural colour to the object (i.e., the materials (object) may be chosen to provide a desired colour upon viewing, para. [0037]).

Regarding claim 64, Hooper as set forth in claim 52 above further teaches the object is a sheet of flexible material for use in articles of manufacture (i.e., FIG. 2 is a representation of an article (6), such as a credit card, para. [0047]).

Regarding claim 65, Hooper teaches a method of forming an optical coating structure (an article 6, FIG. 2, para. [0037] and [0050]), the method comprising: providing a base layer (5), the base layer having profile elements (2, 2’) thereon, the profile elements having a surface profile (i.e., optical microstructures such as cones/depressions/dimples/pyramids/indentations, etc., see para. [0029]), the profile elements having a width and length which are each in the range of 5 to 500 μm in size (i.e., the size (width and length) of the optical microstructures (2) may be about 1 μm to 100 μm, para. [0032], [0033], [0045] and as shown in FIGS. 1-3), and being arranged in a non-periodic (region 8) manner or a periodic (region 7) manner (as shown in FIG. 2, para. [0048]); and depositing a reflector (1) on the base layer (5) (as shown in FIGS. 1a-1b, One of the at least two layers (3, 4) may be in contact with a substrate (5), para. [0027]), wherein the size of the profile elements (1 μm to 100 μm) is significantly larger than the thickness of the reflector such that the reflector conforms to and follows the surface profile of the profile elements (i.e., the at least two layers (3, 4) are each typically 10 nm to 500 nm thick, para. [0027], and the size of the optical microstructures (2, 2’) is about 1 μm to 100 μm [0032], as shown in FIGS. 1a-1b).
Hooper teaches each and every limitations of the claimed invention except for explicit teachings of the profile elements having a width and length which are each in the range of 5 to 500 μm in size.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include the size of the optical microstructures that is about 1 μm to 100 μm for the purpose of having the similar color effect to an object of the instant invention as claimed.
Additionally, it has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 66, Hooper as set forth in claim 65 above further teaches an acid-etching process or grit blasting process is used to form a mould for forming the profile elements (2, 2’), or wherein the base layer is sand blasted or acid-etched to form the profile elements (i.e., etching through the small hole in the photomask produces an approximately hemispherical dimple (profile elements) in the silicon wafer, para. [0037] and [0049], FIG. 3).

Regarding claim 67, Hooper as set forth in claim 65 above further teaches a plasma coating process is used to deposit multiple layers (3, 4) to form the reflector (1) (i.e., the replica or replicas may then be coated with an appropriately designed optical multilayer (reflector). This may be achieved through sputter coating (plasma coating) the replica or replicas with appropriate materials, para. [0037]).

Regarding claim 68, Hooper as set forth in claim 65 above further teaches depositing an additional coating on to a surface of the reflector (i.e., the optical multilayer may consist of at least seven layers (e.g., additional coatings), para. [0026]), the material of the additional coating being selected to shift incident light towards a surface normal of the reflector (i.e., one of the layers may be laid or deposited onto a substrate may consist of a glass (material to shift incident light towards a surface normal of the reflector multilayer (1), para. [0027]).

Regarding claim 69, Hooper as set forth in claim 65 above further teaches the method includes the step of bending the base layer with profile elements already formed thereon (i.e., the surface of the article (6) has been modified by the presence of an optical multilayer (1) (including substrate 5) of an appropriate size and shape (bending) that conform to the article (6) as shown in In FIG. 2, para. [0048]).
Hooper teaches each and every limitations of the claimed invention except for explicit teachings of the step of bending the base layer.


Regarding claim 70, Hooper as set forth in claim 65 above further teaches the method includes the step of providing an apertured substrate (i.e., photomask comprising holes), coating the substrate in liquid polymer, and curing the polymer (coating with curable polymers) to provide the base layer of the optical coating structure (para. [0046]).

Regarding claim 71, Hooper teaches an optical coating structure (an article 6, FIG. 2, para. [0047]) that when applied to a surface of an object (i.e., a credit card) imparts a color to the object (i.e., the materials (object) may be chosen to provide a desired colour upon viewing, para. [0037]), the optical coating structure comprising: a base layer (5); a reflector (1) on the base layer (as shown in FIGS. 1a-1b, One of the at least two layers (3, 4) may be in contact with a substrate (5), para. [0027]); and profile elements (2, 2’) on the base layer under the reflector (as shown in FIGS. 1a-1b), the profile elements having a width and length which are each in the range of 5 to 500 μm in size (i.e., the size (width and length) of the optical microstructures (2) may be about 1 μm to 100 μm, para. [0032], [0033], [0045], [0048] and as shown in FIGS. 1-3), and being arranged in non-periodic (region 8) manner or periodic (region 7) manner (as shown in FIG. 2, para. [0048]).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include the size of the optical microstructures that is about 1 μm to 100 μm for the purpose of having the similar color effect to an object of the instant invention as claimed.
Additionally, it has been held that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (MPEP 2144.05). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allen et al. (US 6057961) teaches optical materials which contain structures suitable for controlling optical characteristics, such as reflectance and transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
February 15, 2021